Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                         FILED
establishing the defense of res judicata,                 May 17 2012, 9:12 am
collateral estoppel, or the law of the
case.                                                            CLERK
                                                               of the supreme court,
                                                               court of appeals and
                                                                      tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JOHN ANDREW GOODRIDGE                           GREGORY F. ZOELLER
Evansville, Indiana                             Attorney General of Indiana

                                                JOSEPH Y. HO
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

BRIAN RILEY,                                    )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 65A01-1111-CR-552
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE POSEY SUPERIOR COURT
                          The Honorable S. Brent Almon, Judge
                            Cause No. 65D01-1105-FB-245


                                       May 17, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BARNES, Judge
                                           Case Summary

        Brian Riley appeals his five-year sentence for Class C felony battery resulting in

serious bodily injury.1 We affirm.

                                                 Issue

        Riley raises one issue, which we restate as whether his sentence is inappropriate.

                                                 Facts

        On May 24, 2011, Riley hit his wife, A.C., on the face, crushing the left side of her

jaw, breaking the right side in half, and shattering a wisdom tooth. A.C. underwent

surgery and had to have steel plates and screws inserted into her mouth. A.C. continues

to suffer from nerve damage, pain, numbness, and tooth pain.

        On May 25, 2011, the State charged Riley with Class B felony aggravated battery

and Class C felony battery resulting in serious bodily injury. On September 16, 2011,

Riley pled guilty to Class C felony battery. Pursuant to the agreement, Riley’s executed

sentence was capped at six years and the State agreed to dismiss the Class B felony

charge.

        On November 2, 2011, a sentencing hearing was held at which A.C. testified.

According to the written sentencing order, the trial court sentenced Riley to five years,

with four years executed and one year suspended to probation. Riley now appeals.




1
  It is not clear whether Riley’s conviction was for Class C felony battery based on Indiana Code Section
35-42-2-1(a)(3) or 35-42-2-1(a)(6).
                                                   2
                                          Analysis

       Riley argues that his sentence is inappropriate in light of the nature of the offense

and his character. Indiana Appellate Rule 7(B) permits us to revise a sentence authorized

by statute if, after due consideration of the trial court’s decision, we find that the sentence

is inappropriate in light of the nature of the offenses and the character of the offender.

Although Rule 7(B) does not require us to be “extremely” deferential to a trial court’s

sentencing decision, we still must give due consideration to that decision. Rutherford v.

State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We also understand and recognize the

unique perspective a trial court brings to its sentencing decisions. Id. “Additionally, a

defendant bears the burden of persuading the appellate court that his or her sentence is

inappropriate.” Id.

       The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and myriad other factors that come to light in a given

case. Id. at 1224. When reviewing the appropriateness of a sentence under Rule 7(B),

we may consider all aspects of the penal consequences imposed by the trial court in



                                              3
sentencing the defendant, including whether a portion of the sentence was suspended.

Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010).

       In considering the nature of the offense, Riley apparently became upset with his

wife after receiving a text message about her, waited for her to return home from work,

and then punched her in the face three times. A.C.’s three children witnessed at least part

of the attack. Both sides of A.C.’s jaw were broken and required surgery. Steel plates

and screws were inserted into A.C.’s mouth, and she continues to suffer from pain and

numbness, which is likely permanent. During the attack, Riley broke the home phone

and A.C.’s cell phone. This was an egregious offense.

       As for Riley’s character, we acknowledge his guilty plea. However, in exchange

for his plea, Riley’s executed sentence was capped at six years and a Class B felony

charge was dismissed.      Moreover, in January 2010, Riley pled guilty to Class A

misdemeanor battery for an offense against A.C. and, in April 2010, he again pled guilty

to Class A misdemeanor battery for another offense against A.C. Riley’s criminal history

also includes convictions for Class A misdemeanor resisting law enforcement and Class

B misdemeanor criminal mischief and includes other convictions in Alabama. This

criminal history shows an inability to conduct himself in a law-abiding manner. In light

of nature of the offense and his criminal history, Riley has not established that his five-

year sentence is inappropriate.

                                       Conclusion

       Riley has not established that his sentence is inappropriate. We affirm.



                                            4
Affirmed.

FRIEDLANDER, J., and MAY, J., concur.




                                        5